          Case 1:19-cv-03331-MLB Document 69 Filed 07/26/20 Page 1 of 2
                                                                       U.S. Department of Justice
                                                           Civil Division, Federal Programs Branch




Kuntal Cholera                                                                    Tel.: (202) 305-8645
Trial Attorney                                                       E-mail: kuntal.cholera@usdoj.gov

Re:    F.R.C.P. 12(b)(1) Motion in Mize v. Pompeo, 19-cv-3331 (N.D. Ga.).

         Defendants’ jurisdictional motion applies to Plaintiffs’ Constitutional and Administrative
Procedure Act (“APA”) claims just as it does to Plaintiffs’ § 1503 claim. Article III jurisdiction
depends on whether plaintiffs allege a live case or controversy, see Defs.’ Br., at 5-6. Plaintiffs
have relied upon the same underlying injuries for all of their claims: certain harms allegedly
associated with S.M.-G.’s lack of U.S. citizenship (e.g., travel impediments), and alleged stigma
based on the Department of State (“DOS”) position on 8 U.S.C. § 1401. Because the former type
of harm no longer exists now that S. M.-G. is a citizen, and the latter type of harm is not cognizable,
see Reply, the Court lacks jurisdiction over all of Plaintiffs’ claims.
         In addition, an alleged constitutional violation, on its own, does not necessarily constitute
an Article III injury. See, e.g., Miccosukee Tribe of Indians of Fla. v. Fla. State Athletic Comm’n,
226 F.3d 1226, 1230 (11th Cir. 2000) (plaintiff lacked standing to challenge alleged equal
protection violation since it did not explain how the allegedly unconstitutional “actions have
burdened it or operated to its detriment,” and thus “fail[ed] to allege a ‘particularized injury.’”).
Regardless, Plaintiffs here do not seek relief which could redress this purported injury. Plaintiffs
claim that the 2019 denial of their application for a Consular Report of Birth Abroad (“CRBA”)
constituted a violation of their constitutional rights. Plaintiffs, however, do not seek damages, but
rather seek only prospective relief. And regardless of any “past injury, a plaintiff seeking [forward-
looking] relief ‘must show a sufficient likelihood that he will be affected by the allegedly unlawful
conduct in the future,’” which requires “‘a real and immediate—as opposed to a merely conjectural
or hypothetical—threat of future injury.’” Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,
1328-29 (11th Cir. 2013) (citation omitted); see also Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)
(“[P]ast exposure to illegal conduct does not in itself show a present case or controversy regarding
injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”). Accordingly,
the denial of Plaintiffs’ CRBA application is not in itself sufficient for injunctive relief, and
Defendants have already explained that any alleged lingering harms associated with S.M.-G.’s
prior lack of citizenship are insufficient to maintain jurisdiction. See Reply; A&M Gerber
Chiropractic LLC v. GEICO, 925 F.3d 1205, 1213 (11th Cir. 2019) (“The Supreme Court has
described mootness as merely the doctrine of standing set in a time frame: The requisite personal
interest that must exist at the commencement of the litigation (standing) must continue throughout
its existence (mootness).” (quotation marks omitted))
         The analysis for the APA claim is equally straightforward. This claim is based on the same
legal theory as the section 1503 claim: that S.M.-G. is entitled to U.S. citizenship pursuant to “the
clear language and intent of the INA.” Compl. ¶ 96. Although Plaintiffs seek broader relief under
the APA—an order requiring a wholesale change in DOS’s policies—this relief would amount to
a nationwide injunction, and is improper and unnecessary to resolve the alleged injuries to
Plaintiffs in particular. See Defs.’ Br., at 6-7. The Court understandably expressed reluctance
towards granting such broad relief, see id., and Plaintiffs have provided no reason for the Court to
stray from that position. Accordingly, the Court lacks jurisdiction over all of Plaintiffs’ claims.
         Case 1:19-cv-03331-MLB Document 69 Filed 07/26/20 Page 2 of 2
                                      -2-



                                     Respectfully submitted,

                                     /s/ Kuntal Cholera
                                     Kuntal V. Cholera
                                     Trial Attorney
                                     Federal Programs Branch
                                     U.S. Dept. of Justice, Civil Division
                                     1100 L Street, N.W.
                                     Washington, DC 20001
                                     Phone: (202) 305-8645
                                     Fax: (202) 616-8470
                                     Email: kuntal.cholera@usdoj.gov


CC: All Counsel of record via ECF.
